 fn the Matter of NAMPA CREAMERY COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN, ANDHELPERS OF AMERICA, LOCAL 483, A. F. OF L._Case No. R-4985.Decided"March 19,1943Jurisdiction:dairy products industry.-Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition: election necessary.Unit Appropriatefor CollectiveBargaining:production and. maintenance em-ployees, excluding clerical and field employees ; stipulation as to.Mr. J. M. Kleiner,of Nampa, Idaho, for the Company.Mr. Oscar S. Lawson,of Nampa, Idaho, for the'Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISION'ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Team-sters, Chauffeurs,Warehousemen, and Helpers of America, Local 483,affiliated with 'the American Federation of Labor, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Nampa Creamery Com=pany, Nampa, Idaho, herein called the Company, the National Labor-Relations, Board provided for an appropriate hearing upon 'duenotice before Kemieth McClaskey, Trial Examiner. Said hearing washeld at Nampa, Idaho, on February 26, 1943. The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNampa Creamery Company is an Idaho corporation, with its prin-cipal office and plant at Nampa, Idaho, where it is engaged in the48 N L. R B., No. 40.292 NAMPA CREAMERY COMPANY293production, processing, selling, and distribution of poultry, eggs,milk, cream and butter, and other poultry and dairy products.Ap-proximately 115 percent of the raw materials purchased by the Com-pany each year is shipped,from points outside the State. of Idaho.During the same period approximately '75' percent of its sales isshipped to points outside the State of Idaho.-H. THE ORGANIZATION INVOLVEDInternational,Brotherhood of Teamsters, Chauffeurs,Warehouse-men, and Helpers of America, Local No. 483, affiliated with the Ameri-can Federation of Labor, is a labor organization, admitting tomembership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATION-In the early part of February 1943, the Company received a letterfromthe Union, wherein the Union requested recognition as the bar--gaining agent for.the Company's employees.Shortly thereafter, ata coi ference,'attended by the president of the Company, a representa-tive of the Union, and an agent for the Board, the Company refusedto recognize'the Union.A statement prepared by a Field Examiner, introduced in evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor-Relations Act.IV.THE APPROPRIATE UNITWe find, in, accordance with a stipulation of the parties, that allproduction and maintenance employees employed at the Company'sNampa, Idaho, plant, excluding clerical and field employees, andsupervisory employees with the authority to hire or discharge, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.-V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas. arisen be resolved by an election by secret ballot among the em-iThe Field Examiner's statement shows that the Union submitted 15 application authori-zation cards,13 of which bear the apparently genuine signatures of persons whose namesare on the Company's pay roll for the week ending January 30,1943 ; all the cards aredated January 1943.There are approximately 17 employees in the appropriate unit. `294DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election-herein, subject to the limitations and additions set forth in the.Direction.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor'RelatiorisAct, and pursuant to Article III, Section 9, of National Labor Rela-_tnons Board Rules and Regulations=Series 2, as amended, it is herebyDn ECTED that,as part of the investigation to ascertain repre-sentatives for' the purposes of collectivebargainingwith NampaCreamery Company, Nanipa;Idaho, an election by -secret ballot shallbe conducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction,under the direction aiicl'supervision.of the Regional Director for the Nineteenth Region, acting in this-matter as;agent for the National tabor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately, 'preceding thedate of this'Direction,including employees who did not work duringsuch pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingemployees who have,since,quit or been discharged for cause,to deter-mine whether or not they desire to be represented by InternationalBrotherhood of Teamsters, Chauffeurs,WTarehousemen,and Helpersof America,Local No. 483, affiliatedwith the A.-F. of L.,for the pur-poses of collective bargaining.